Case: 16-11817      Document: 00514120021         Page: 1    Date Filed: 08/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 16-11817
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                            August 17, 2017
                                                                               Lyle W. Cayce
VIRGINIA T. DUNN,                                                                   Clerk


              Plaintiff - Appellee

v.

BRADLEY B. MILLER,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-3213


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       In 2013, Virginia Dunn filed a petition for divorce from Bradley Miller.
An agreed judgment was entered in 2014, but thereafter, Dunn filed an
application in state court seeking to modify child custody arrangements. After
a 2016 trial regarding same, Miller filed a notice of removal to a federal district
court citing, among other statutes, 28 U.S.C. § 1443 in support. The district



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11817     Document: 00514120021      Page: 2   Date Filed: 08/17/2017



                                  No. 16-11817
court concluded that it lacked removal jurisdiction and remanded the case to
state court. Miller appeals.
      At the outset, we must limit our decision to the only matter over which
we have appellate jurisdiction: whether 28 U.S.C. § 1443 provides removal
jurisdiction over this case. 28 U.S.C. § 1447(d). We lack jurisdiction over any
other potential grounds for federal jurisdiction, including any potential
jurisdiction over a lawsuit filed under a federal statute; to the extent the appeal
relates to any such grounds, we dismiss for want of jurisdiction.
      The Supreme Court has construed the “equal civil rights” language of 28
U.S.C. § 1443 to be limited to those rights grounded in racial equality. Georgia
v. Rachel, 384 U.S. 780, 792 (1966); see also Peltier v. Peltier, 548 F.2d 1083,
1084 (1st Cir. 1977); Wilkins v. Rogers, 581 F.2d 399, 403 (4th Cir. 1978);
Robertson v. Ball, 534 F.2d 63, 66 (5th Cir. 1976); Hunt v. Lamb, 427 F.3d 725,
727 (10th Cir. 2005); Jimenez v. Wizel, 644 F. App’x 868, 870 (11th Cir.), cert.
denied, 137 S. Ct. 203 (2016). Miller makes no such claim. Accordingly, the
district court lacked jurisdiction over this removed action under § 1443.
      AFFIRMED in part; DISMISSED in part.




                                        2